Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-18 are presented for examination.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
With respect to ODP has been obviated due to eTD presented.
Applicant argues that different embodiment of claims were rejected in the parent application however does not explicitly argue against the combined references, which were not previously provided in the parent application.  Therefore, these rejections are new rejections which were never argued against previously or currently, hence the rejections have been maintained until applicant provides reasons that the combination does not teach the limitations below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-18 rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. (US 2012/0150805) in view of Nielsen et al. (US 2013/0124807 - IDS)

3. Pafumi teaches, A method comprising:
obtaining cluster and virtual machine configuration information (fig 8:806, Paragraph 86 & 97 – discloses a cluster and virtual machine configuration information to be utilized for restoring process);
sending a restore request for a virtual machine (Fig 8: 804 – receiving restore parameter);
loading a backup of a virtual machine (Fig 8: 806 – retrieving identified configuration backup files), the backup of the virtual machine having been created by a federated backup process involving a physical proxy node, and the virtual machine comprises data that resides on a virtual federated database that is an element of a cluster environment and to which respective databases of each of a plurality of nodes of the cluster environment are mapped (Fig 8: 806, Paragraphs 5, 6 &  – teaches a backup processing incorporating cluster-aware VIOSes);
…removing the virtual machine from a cluster node of the cluster environment where the virtual machines resides (Paragraphs 57, 72 & 97 – removing a VIOS device from the cluster, wherein the device was to be deleted);
restoring the virtual machine by restoring the backup of the virtual machine to the cluster node of the cluster environment (Fig 8: 814 –creating virtual devices and mapping the devices);
after the restored virtual machine has been brought online, enabling the restored virtual machine as a cluster-wide virtual machine (Fig 3; Paragraph  40 and Fig 8: 816 – VIOSes make up the VIOS cluster, creating mappings for created virtual devices); and
sending confirmation that restoration of the virtual machine has been completed (Paragraph 47 – teaches sending notifications whenever there are any changes to one or more nodes within the cluster, this in view of BRI would involve sending notification when an update, such as restore takes place).
Pafumi does not explicitly teach or disclose, 
taking the virtual machine offline after the backup of the virtual machine has been loaded;
after the virtual machine has been taken offline…
bringing the restored virtual machine online after the backup of the virtual machine has been restored.
However, Nielsen teaches,
taking the virtual machine offline after the backup of the virtual machine has been loaded (Paragraphs 60 and 61 wherein a partial shutdown of the application instant be partially shutdown during restoring);
after the virtual machine has been taken offline… (Paragraphs 60 and 61 further teach that after taking the virtual machine offline (shutdown) a restoration can take place);
bringing the restored virtual machine online after the backup of the virtual machine has been restored (Fig 7:740 – after restoration the application instant is started/resumed (online)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow pafumi’s invention to taking a virtual machine offline and online during the restoration process as taught by Nielsen, because both Pafumi and Nielsen are analogous art in the area of backup and restore utilizing virtual machines.  


4. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, wherein obtaining cluster and virtual machine configuration information comprises selecting a proxy node of the cluster environment on which restoration of the virtual machine will be performed (Fig 5, Paragraph 71 – teaches operations being performed of any node (remote or local), wherein the operation can be restore/backup, Paragraph 86 – selecting a VIOS to be restored, Pafumi);


5. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, wherein the cluster and virtual machine configuration information are obtained from an agent that resides on a cluster aliasing node. 

6. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, wherein the restore request is sent from a remote client outside the cluster environment to a backup and restore server outside the cluster environment (Paragraphs 71 and 110 – remote computer, wherein the user’s computer can access the network for requesting, and/or VIOS can perform operations “remote” or locally, Pafumi).

7. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, wherein part of the method is performed by a recover program spawned, and residing, on an aliasing node (Fig 5:150 - DSR, Paragraph 33, Fig 5: 650 – storing cluster backup and restore files, Pafumi);

8. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, further comprising identifying a file to be restored (Fig 8: 806 – identified configuration backup file, Pafumi).

9. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, further comprising bringing virtual machine configuration resources online along with the restored virtual machine (Fig 8:808 – the De-Compress configuration file and access raw configuration data (resources), Pafumi).

10. The combination of Pafumi and Nielsen teach, The method as recited in claim 3, further comprising migrating the restored virtual machine to another node (Paragraph 119 – teaches applicant data can be restored and migrated, Nielsen, Paragraph 59 – teaches a virtual client migration software contained with VIOS software for migrating data, Pafumi).

Claim 11 is similar to claim 3 hence rejected similarly.
Claim 12 is similar to claim 4 hence rejected similarly.
Claim 13 is similar to claim 5 hence rejected similarly.
Claim 14 is similar to claim 6 hence rejected similarly.
Claim 15 is similar to claim 7 hence rejected similarly.
Claim 16 is similar to claim 8 hence rejected similarly.
Claim 17 is similar to claim 9 hence rejected similarly.
Claim 18 is similar to claim 10 hence rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raut et al. (US 9,424,152) – teaches technique for managing a disaster recovery failover policy in a VM clustering environment (See abstract, Fig 6).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159